Citation Nr: 0205343	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-02 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than June 16, 1994, 
for the award of a 100 percent schedular rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from December 1964 to April 
1969.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) pursuant to an order of the United States Court of 
Appeals for Veterans Claims (Court).  It initially came 
before the Board on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which assigned a 100 percent 
rating for the veteran's PTSD, effective as of June 16, 1994.  
The veteran appealed that decision, contending that his PTSD 
has been 100 percent disabling since an earlier date.  In 
October 2000, the Board issued a decision denying the 
veteran's claim.  The veteran appealed the decision and it 
was vacated in the aforementioned Court order.  The matter 
has been returned to the Board for readjudication consistent 
with the Court order.  The Board wrote to the veteran's 
attorney in September 2001 and advised that he could submit 
additional argument and evidence in support of the appeal.  
No additional argument or evidence has been submitted.

The veteran has also indicated, through counsel, that he is 
seeking a total rating due to service-connected disability 
based on individual unemployability (TDIU).  A claim for that 
benefit was received by the VA in March 1997, prior to the RO 
granting the total rating for PTSD from June 1994.  The claim 
is not in appellate status and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  There has been substantial compliance with the duty to 
assist and duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.

2.  A November 1982 rating decision granted the veteran 
service connection for PTSD, with a 10 percent evaluation 
assigned, effective from April 1982.  

3.  A claim for an increased evaluation for PTSD, received at 
the RO in June 1989, was addressed by the RO and formed the 
jurisdictional basis for a February 1991 unappealed rating 
decision which increased the veteran's rating for PTSD to 30 
percent effective from February 1991.  

4.  On June 16, 1994, the veteran filed a claim for an 
increased evaluation for PTSD and a 100 percent evaluation 
was granted in a September 1997 rating decision, effective 
from the date of claim.  

5.  Findings in a July 1994 VA examination report reflect 
that the veteran was demonstrably unable to obtain and retain 
employment due to manifestations of PTSD.  


CONCLUSION OF LAW

The requirements for an effective date earlier than June 16, 
1994, for the assignment of a 100 percent schedular rating 
for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.400; 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than June 16, 
1994, for the assignment of his 100 percent schedular 
evaluation for PTSD.  He has not identified a proposed 
effective date, rather, he has, through counsel, requested 
that the VA thoroughly review his file and attempt to 
identify an informal claim.  



I.  Preliminary considerations

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied. 

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C. § 5103A (West Supp. 2001).  

In the instant case, the Board finds that the VA has 
fulfilled both its duties to notify and assist imposed by the 
VCAA.  During the development of his claim, the claimant was 
provided adequate notice as to the evidence needed to 
substantiate his claim for an earlier effective date in 
letters provided by the RO, as well as in the supplemental 
statements of the case issued in December 1997 and March 
2000.  In addition, although the Court's May 2001 remand 
serves to vacate the Board's October 2000 denial and its 
legal efficacy, the Board's prior discussion nonetheless 
remains a matter of record, and one which was clearly 
provided to the appellant.  Examination of the now-vacated 
decision reveals that the Board clearly articulated the 
relevant law and regulations and discussed these legal 
provisions in the context of the evidence then of record.  In 
other words, through the Board's October 2000 denial, the 
appellant has also had an extensive advisement of the 
evidence that would be required to substantiate this claim.  
Thus, the Board finds that VA has no outstanding duty to 
inform the claimant that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained; thus, VA has satisfied its duty to assist.  
Available pertinent records have been obtained and associated 
with the claims folder.  The duty to assist also includes 
obtaining a medical examination when it is considered 
necessary to substantiate a claim.  As the veteran is seeking 
an earlier effective date prior to June 1994, a current 
examination is not considered necessary in this case.  The VA 
has also satisfied its duty to assist the claimant in the 
development of his claim.

II.  Effective date

The claimant urges that the proper effective date for the 
award of 100 percent rating for PTSD should be prior to June 
1994.  Effective dates for increases in compensation are 
assigned in accordance with 38 C.F.R. § 3.400(o) 
(implementing 38 U.S.C.A. § 5110(a), (b)(2)).  Under that 
regulation, the effective date of an increase in compensation 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  In 
disability compensation cases, an effective date may also be 
assigned as of the earliest date "on which it [was] 
factually ascertainable that an increase in disability had 
occurred, if [the] claim is received within [one] year from 
such date."  Otherwise the effective date will be the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

To determine the effective date, the Board must identify both 
the date of receipt of claim and the date entitlement arose.  
38 C.F.R. § 3.400(o).  For the reasons that follow, the Board 
finds that there is no document or testimony in the record 
which could be liberally construed to constitute an 
unadjudicated informal claim for an increased evaluation.  
See 38 C.F.R. §§ 3.1(p), 3.155(c) (2001). 

In his present appeal, the veteran maintains that he became 
completely disabled due to PTSD prior to June 1994.  Review 
of the procedural history discloses that, in a November 1982 
rating decision, the veteran was granted service connection 
for PTSD, effective as of April 1982 (the date he filed his 
application for disability compensation for that condition).  
The veteran initially filed a claim for an increased rating 
in June 1989, and that claim was ultimately acted upon when 
the RO granted an increased evaluation to 30 percent, 
effective February 1991, in a February 1991 rating decision.  

In June 1994, the veteran applied for an increased 
evaluation.  In December 1994, the RO granted an increased 
evaluation to 50 percent.  The veteran disagreed with that 
determination, and a subsequent rating action dated in 
September 1997 granted the 100 percent rating, effective from 
the date of claim, June 16, 1994.  

It is noted that following the February 1991 grant of a 30 
percent evaluation for PTSD, the veteran did not appeal or 
file a new claim until June 1994, well in excess of one year 
following the notice of the February 1991, rating decision.  
Thus, the February 1991 rating became a final decision 
pursuant to 38 C.F.R. § 20.1103 (2001).

Counsel initially argues that the veteran's June 1989 claim 
for an increased evaluation was an unadjudicated claim.  The 
Board disagrees.  The June 1989 claim was in fact the basis 
for the February 1991 unappealed rating action.  Following 
the receipt of the June 1989 statement, the RO responded to 
the veteran in October 1989 by informing him that the Tucson 
VA medical center had reported that the veteran had no 
treatment in the past 12 months, and that current medical 
evidence was needed to evaluate his claim for an increase.  
In a letter dated in December 1989, the RO informed him that, 
since evidence to support his claim had not been received, 
the claim would be denied and the record closed.  The veteran 
was informed, however, that if he submitted evidence within 
one year of the date of the RO's October 4, 1989 request, 
then any otherwise payable benefit would be payable from the 
date of his claim.  

A request for records by the RO made in September 1990 
yielded reports of hospitalization at the Phoenix VA medical 
center for PTSD for two days in September and from October 
1990 to January 1991.  The RO issued the aforementioned 
rating decision in February 1991 granting the veteran a 100 
percent rating (for hospitalization) from October 1990, 
followed by a rating of 30 percent from February 1991.  

The above procedural narrative illustrates that the June 1989 
claim was thus not an unadjudicated claim, but rather it was 
the basis for the February 1991 rating decision which became 
final.  Thus, it does not serve, in this instance, as the 
basis for an earlier effective date. 

The veteran has further urged that the Board review the 
medical records to ascertain whether there are any other 
unadjudicated claims in the record.  In this regard, all of 
the veteran's medical records have been reviewed and the 
Board finds that the medical records have all been considered 
by the RO, and that no unadjudicated claim exists.  

Moreover, as discussed below, the Board finds that the 
medical evidence does not support the criteria for total 
disability due to PTSD at a date earlier than June 16, 1994, 
and that an earlier effective date is also not warranted on 
this basis.  

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A.  § 1155 (West 
1991); 38 C.F.R. Part 4 (2001).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7. 

As of the 1994 claim, the veteran's PTSD was rated as 30 
percent disabling under Diagnostic Code 9411, effective from 
February 1991.  During the course of this appeal, VA issued 
new regulations for the evaluation of psychiatric 
disabilities, effective as of November 7, 1996.  Where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
effective date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  As the veteran's 100 percent schedular 
evaluation is already effective prior to November 1996, the 
revised criteria need not be addressed.  

Prior to November 7, 1996, a condition such as PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).  Under this formula, a 100 percent 
evaluation required virtual isolation in the community, 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality, or demonstrable inability to 
obtain or retain employment.  Id.  The 100 percent evaluation 
could be assigned as long as the veteran met one of three 
listed criteria: total isolation, gross repudiation of 
reality, or unemployability. See 38 C.F.R. § 4.132, 
Diagnostic Code 9411;  Johnson v. Brown, 7 Vet. App. 95, 96 
(1994);  see also 38 C.F.R. § 4.21.

The Board notes that the evidence does not suggest that the 
veteran met the criteria for a total rating at any time prior 
to June 16, 1994.  None of the medical records or the 
veteran's communications suggest that he was in virtual 
isolation or that his symptoms resulted in gross repudiation 
of reality.  He was involved in ongoing therapy and clearly 
did not demonstrate totally incapacitating psychoneurotic 
symptoms.  Rather, it is essentially contended that the 100 
percent rating was warranted as the veteran was, for many 
years, demonstrably unable to obtain and retain employment.  

The Board observes that although the veteran reportedly did 
not work after 1985, his actions as well as the clinical 
manifestations of PTSD do not show demonstrable inability to 
obtain or retain employment at any time prior to June 16, 
1994.  Persuasive evidence of the veteran's ability to 
function until that time includes documentary evidence that 
the veteran considered himself ready to work in conjunction 
with his VA-subsidized educational program in August 1993.  
He applied for a work-study allowance at that time.  Further, 
VA outpatient treatment reports dated in 1992, 1993 and 1994 
show that the veteran was considered fairly stable.  A PTSD 
clinic record indicates that the veteran was a 10 percent 
rated PTSD veteran who was "fairly stable on meds."  
Records from the Vet Center dated from early 1994 to June 
1994 show that the veteran was actively participating in 
counseling and that he was considering work strategies.  He 
was working on ways to be less isolated, reportedly with some 
success.  Letters from several VA mental health care 
providers, as well as lay statements, indicate that the 
veteran was totally disabled due to the effects of PTSD 
despite therapy.  However, these are all dated after June 
1994.  

None of the medical records prior to June 1994 demonstrate 
virtual isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, or demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Similarly, counseling, inpatient and treatment records show 
that the veteran was generally able to perform work-type 
activity, study, and be around others until June 1994.  He 
remained active in counseling and was working on issues that 
would impede his ability to be productive in the months prior 
to June 1994.  

The VA examination in July 1994 appeared to document 
significantly more severe symptoms.  He reported that he was 
experiencing lack of motivation, suicidal ideas, increased 
guilt and inability to get motivated to work.  He noted that 
he had been raising birds for commercial sale in the past but 
that he was now down to only two cages and he could barely 
bring himself to maintain what he had.  He reported that he 
had been unsuccessful at controlling his anger in a volunteer 
job.  Findings on treatment records dated after that time 
combined with those on the examination report suggest that, 
as of the July 1994 examination, the veteran was, in fact, 
demonstrably unable to obtain or retain employment.  

The July 1994 examination report presents the first 
substantial medical evidence of total disability that was 
relevant to the application for an increase.  Outpatient 
treatment records dated earlier, from 1992 to 1994, from the 
VA Medical Center in Tucson indicated that the veteran was 
generally stable and consistent with his 10 percent rating on 
medication.  The veteran reported that he was doing OK with 
counseling at the Vet Center prior to the date of the 
examination, while the July 1994 examination report revealed 
increased symptomatology and a GAF of 50.  

No probative medical evidence dated within the one year prior 
to the date of the June 1994 claim shows total disability due 
to PTSD.  The competent medical evidence concerning the 
veteran's PTSD prior to the July 1994 examination, shows that 
while symptoms were present, they were not shown to be 
totally incapacitating.  As this is corroborated by the rest 
of the record, the Board concludes that evidence to support a 
finding of 100 percent disability due to PTSD was not shown 
prior to the date of the June 16, 1994, claim. 

The Board has considered all of the record in order to 
determine whether there was an earlier informal claim or an 
earlier showing of total disability.  However, as noted 
above, no records show the veteran's intent to file a claim 
for an increased evaluation, nor is there evidence of an 
unadjudicated claim in the medical record.  In fact, between 
the time of the February 1991 rating decision and the June 
1994 claim, the Board observes that the veteran submitted an 
application for work-study allowance indicating that he 
desired part time work to defray the cost of his studies.  

38 C.F.R. § 3.400(o) provides that the effective date of an 
increase in compensation shall be the date of receipt of 
claim or the date entitlement arose, whichever is later, but 
an exception provides that in disability compensation cases, 
an effective date may also be assigned as of the earliest 
date on which it was factually ascertainable that an increase 
in disability had occurred, if the claim is received within 
one year from such date, otherwise the effective date will be 
the date of receipt of the claim.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(1),(2).  The U. S. Court of Appeals for 
Veterans Claims (Court) has held that 38 C.F.R. § 3.400(o)(2) 
was for application only where the increase in disability 
precedes the claim, provided that the claim is also received 
within one year after the increase.  See Harper v. Brown, 10 
Vet. App. 125 (1997).  In Harper, the Court rejected the 
veteran's argument that 38 C.F.R. § 3.400(o)(2) permits the 
assignment of an increased rating as of the date of the 
receipt of claim because the increase in disability did not 
occur until after the claim was submitted.  The Court found 
that the general rule of 38 C.F.R. § 3.400(o)(1) applied in 
that particular case because the filing of the claim preceded 
the increase.  Id. at 126, 127.  

Pursuant to 38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2), where a veteran files a claim for increased 
rating alleging an increase in disability within one year 
prior to receipt by VA of the claim and a VA examination or 
other medical evidence subsequently substantiates an increase 
in disability, the effective date of the award of increased 
disability compensation is the date as of which it is 
ascertainable based on all of the evidence of record that the 
increase occurred.  It was noted that the record as a whole 
must be analyzed for this purpose.  See VAOPGCPREC 12-98.

The Board observes that, in the instant case, the provisions 
of 38 C.F.R. § 3.400(o)(2) are not for application since the 
increase is not shown to have preceded the filing of the 
claim.  When all of the evidence is reviewed in its totality, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim for an award of a 100 percent 
rating prior to June 16, 1994. 

The Board has reviewed all evidence of record, to ascertain 
the earliest possible effective date.  See also Hazan v. 
Gober, 10 Vet. App. 511, 518 (1997).  The evidence of record 
provides a basis to conclude that the effective date should 
be June 16, 1994.  The Board finds that the rule of 38 C.F.R. 
§ 3.400(o)(1) is for application, and the proper effective 
date of the veteran's claim is not prior to June 16, 1994. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an effective 
date earlier than June 16, 1994, for the 100 percent 
schedular rating for PTSD, as the record first shows that he 
was totally disabled after that date, and there has been no 
other identified informal or formal claim prior to that date.  
The Board has considered the doctrine of reasonable doubt, 
but is not applicable as the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An effective date earlier than June 16, 1994, for assignment 
of a 100 percent disability evaluation for post-traumatic 
stress disorder is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

